                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:18-CR-311-MOC-DCK

 UNITED STATES OF AMERICA,                               )
                                                         )
                Plaintiff,                               )
                                                         )
    v.                                                   )   ORDER
                                                         )
 MANUEL MAURO CHAVEZ,                                    )
                                                         )
                Defendant.                               )
                                                         )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 313) filed by Carole Melissa Owen, concerning Joel

Hirschhorn, on July 23, 2021. Joel Hirschhorn seeks to appear as counsel pro hac vice for

Defendant. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 313) is GRANTED. Joel Hirschhorn

is hereby admitted pro hac vice to represent Defendant.

         SO ORDERED.


                                 Signed: July 26, 2021




     Case 3:18-cr-00311-MOC-DCK Document 316 Filed 07/27/21 Page 1 of 1
